In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Huntington (hereinafter the board), dated March 27, 1986, which denied the petitioner’s application for a special use permit to operate a nursing home at designated premises located in East Northport, New York, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), entered August 21, 1986, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is granted, the determination is annulled, and the matter is remitted to the board for the purpose of issuing the permit in accordance herewith, upon such reasonable conditions as it may deem appropriate, provided that such conditions are within the criteria for special permits set forth in Town Code of the Town of Huntington article XI.
The petitioner clearly established at the public hearing held before the board that its application for a special permit for a nursing home satisfied all the legislatively prescribed requirements. The board’s findings that the proposed use would result *482in undue traffic congestion and would upset the pattern of development in the area are wholly unsupported "by anything even remotely resembling objective and reliable evidence” (Matter of Sullivan v Town Bd., 102 AD2d 113, 116). To the contrary, as was suggested by the opinion of the dissenting member of the board, the board’s determination appears to have been based upon the generalized objections and speculative fears expressed by members of the community at the public hearing. Accordingly, the board’s denial of the permit was an abuse of its discretion and must be annulled (see, Matter of Lee Realty Co. v Village of Spring Val., 61 NY2d 892, 894; Matter of Pleasant Val. Home Constr. v Van Wagner, 41 NY2d 1028, 1029; Green v Lo Grande, 96 AD2d 524, 525, appeal dismissed 61 NY2d 758; Matter of Carrol’s Dev. Corp. v Gibson, 73 AD2d 1050, 1051, affd 53 NY2d 813; Matter of Sullivan v Town Bd., supra). Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.